Citation Nr: 1549778	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for fibromyalgia, manifesting as joint and muscle pain.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and "P.S."


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Marine Corps from December 1983 to May 1991, including service in Southwest Asia during the Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2012 rating decision denied service connection for a gastrointestinal disability, chronic fatigue syndrome, and fibromyalgia, and the November 2012 rating decision granted service connection and assigned a disability rating for a lower back disability.  The Veteran appealed the denials of service connection and the assigned disability rating in these decisions and the matters are now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the Muskogee RO in October 2015.  A transcript of his testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his gastrointestinal disability, manifesting as chronic diarrhea, is etiologically related to his time in military service, including service in Southwest Asia.  

2.  After affording the Veteran the benefit of the doubt, he currently has a fibromyalgia disability, which is etiologically related to his time in military service, including service in Southwest Asia.  

3.  The Veteran does not have a current diagnosis of chronic fatigue syndrome.

4.  After affording the Veteran the benefit of the doubt, for the entire period on appeal, the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain, and limitation of motion; however, his spine disability was not limited to forward flexion of 30 degrees or less.  Moreover, there is no indication in the record that his thoracolumbar spine exhibited favorable or unfavorable ankylosis, that his entire spine showed unfavorable ankylosis, or that he has intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015). 

2. The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317. 

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 1137; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

4.  The criteria for a rating of 20 percent, but not higher, for a lower back disability, to include DJD of the spine, have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, in General

The Veteran contends that his gastrointestinal disability, fibromyalgia, and chronic fatigue syndrome should be service connected because they were caused by or are otherwise related to his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Alternatively, the Veteran contends that his claimed disorders are due to his military service in the Southwest Asian Theater during the Persian Gulf War in 1991.  

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  His DD-214 shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War; thus, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Gastrointestinal Disability

The Veteran contends that his gastrointestinal disability, which manifests as chronic diarrhea, was caused by his military service, including service in Southwest Asia during the Persian Gulf War.  

Initially, the Board notes that the Veteran has a current diagnosis of chronic diarrhea, as shown by a July 2012 VA examination and multiple VA treatment records.  Thus, the first element of service connection is met.

The Veteran's service treatment records do not document complaints of or treatment for any gastrointestinal disorders.  Specifically, his July 1983 enlistment examination, August 1985 annual examination, May 1987 reenlistment examination, and March 1991 discharge examination do not note any symptoms or diagnoses of a gastrointestinal disability.  Moreover, the Veteran also did not report any such symptoms on reports of medical history during these examinations.  

However, since service, the Veteran has reported continuous symptoms of gastrointestinal problems, including chronic diarrhea.  For example, in his 1993 Gulf War examination, he was noted as being exposed to certain chemical and diesel fumes, pesticides, and drugs to protect against nerve agents.  Although no workups were performed during this examination, the Veteran was noted as having symptoms of anorexia, and he was diagnosed with diarrhea.  

Additional VA treatment records show complaints of and treatment for gastrointestinal symptoms, including pain, diarrhea, and tenderness, such as in an April 2013 gastroenterology consult, which included findings from a colonoscopy procedure.  Likewise, an October 2013 VA primary care note showed complaints of frequent bowel movements, which required daily Imodium use.  Additionally, a January 2014 letter from a VA doctor stated that one of his medical problems is chronic diarrhea.  

Moreover, treatment for and complaints of these symptoms are noted in various private treatment records since service.  For example, a March 2007 private medical progress note showed that he complained of diarrhea for the previous three to four days and pain in the epigastric region, which he described as a constant and dull ache.  Likewise, in a September 2010 private progress note, he was assessed with esophageal reflux after the medical professional noted that he had a history of gastroesophageal reflux disease (GERD) and occasional diarrhea.  In an April 2011 private progress note, he was noted as having symptoms of diarrhea and his abdomen was soft and nontender but with slightly increased bowel sounds. 

Throughout the appeal period, the Veteran has consistently asserted that he has had gastrointestinal problems since his service in the military, and he has stated that he takes continuous over the counter stomach acid reducing medication and medication to control his chronic diarrhea.  For example, in a March 2012 statement in support of his claim, he stated that if he does not take Imodium, he has incontinent bowel movements.  He also stated that these symptoms had been present since his discharge from the Marine Corps and have continually gotten worse since that time.  In a May 2012 statement, he relayed several instances in the service during which he was sick with gastrointestinal problems and chronic diarrhea, including in Operation Desert Strom in April 1991.  He made similar contentions in his July 2013 substantive appeal form (VA Form 9).  

In July 2012, he was afforded a VA examination during which the examiner reviewed his claims file and pertinent records, took down his self-reported history and symptoms, and performed an in-person examination.  He told the examiner that he had symptoms of incontinence, diarrhea, stomach noises, weight loss, and abdominal pain.  Following a physical examination, the examiner diagnosed him with chronic diarrhea, and noted that he takes Imodium and Colestipol medication.  He stated that his symptoms of diarrhea, flatulence, and stomach pain have been present before and since started taking Colestipol, which he was taking for his gastrointestinal symptoms.  The examiner noted that he was confused in his assertion that he was taking Colestipol for his gastrointestinal problems; rather, she offered, his gastrointestinal problems were caused by this medication.  

Following the physical examination, which included diagnostic testing and showed symptoms of gassiness and weight loss, the examiner opined that the claimed chronic diarrhea is less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and /or within one year of discharge.  She continued to note that the chronic diarrhea is less than likely a result of environmental hazards due to an undiagnosed illness due to the Gulf War, and that the chronic diarrhea does not meet the criteria to be diagnosed as irritable bowel syndrome (IBS).  She opined that it was more likely than not that he was experiencing the gastrointestinal symptoms as side effects of Colestipol.  She noted that the side effects of this cholesterol-lowering medication included the symptoms that he describes, which are related to the medication's known side effects, including diarrhea, abdominal pain and cramping, anorexia, bloating, flatulence, etc.  She cited to supporting medical treatise and medication information for her opinions and conclusions.  

During the October 2015 Board hearing, the Veteran again endorsed symptoms of frequent stomach sounds and chronic diarrhea, which led to approximately two instances per month where he soiled his pants due to being outside the vicinity of a bathroom at the time his gastrointestinal symptoms present.  He and his representative also presented testimony during this hearing that Colestipol is used to treat diarrhea caused by bile acids, and they countered the July 2012 VA examiner's assertions that Colestipol caused the Veteran's diarrhea symptoms.  They submitted treatise evidence from the Internet regarding the side effects and intended use of Colestipol to buttress their contentions.  Furthermore, the Veteran testified that he was not taking this medication any longer and that his gastrointestinal symptoms have continued.  

In light of the aforementioned evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his gastrointestinal disability, manifesting as chronic diarrhea, is etiologically related to his time in military service, including service in Southwest Asia.  Specifically, while the July 2012 VA examiner concluded that his chronic diarrhea was caused by Colestipol, the Veteran and his representative submitted evidence and testimony showing that he was actually taking Colestipol to help alleviate his gastrointestinal symptoms.  Thus, resolving doubt in the Veteran's favor, the record shows that this medication was not causing his chronic diarrhea symptoms, which has been present since discharge from service, but rather, the Veteran's use of this medication was an attempt to lessen the gastrointestinal disability symptoms.  Moreover, the record includes many instances of lay and medical evidence, including the 1993 Gulf War examination, showing that the Veteran has had chronic diarrhea symptoms since discharge from service, but the claims file does not include probative medical evidence attributing these symptoms to an alternative cause.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for a gastrointestinal disability, manifesting as chronic diarrhea, is warranted.  Thus, his claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


Fibromyalgia

Next, the Veteran contends that his fibromyalgia disability, claimed as muscle and joint pain, was caused by his military service, including service in Southwest Asia during the Persian Gulf War.  

Initially, the Board notes that several private and VA treatment records show a current diagnosis of fibromyalgia.  For example, a February 2011 private rheumatology consultation note and a January 2014 letter from a VA doctor show that one of his current medical problems is fibromyalgia.  Thus, the first element of service connection is met.  

The Veteran's service treatment records do not document complaints of or treatment for any fibromyalgia disability.  Specifically, his July 1983 enlistment examination, August 1985 annual examination, May 1987 reenlistment examination, and March 1991 discharge examination do not note any symptoms or diagnoses of myalgias.  Likewise, the Veteran also did not report any such symptoms on reports of medical history during these examinations.  

However, beginning with a 1993 Gulf War examination, he has continuously been diagnosed with fibromyalgia, myalgias, or frequent muscle and bodily pain.  Specifically, during the 1993 Gulf War examination, he was noted as being exposed to certain chemical and diesel fumes, pesticides, and drugs to protect against nerve agents.  Although no workups were performed during this examination, the Veteran was diagnosed with pain in limb, myalgias, and unspecified myositis.  

Likewise, private treatment records show the presence of fibromyalgia and symptoms associated with this disability.  For example, an October 2009 letter from a private doctor noted that he had generalized muscle aches.  In another private treatment record from approximately one week later, the Veteran complained of aching from his head to his toes since he returned from the Gulf War in 1991.  He also stated that the aches had become an all-over pain that was getting difficult to bear.  Similar symptoms were noted in an August 2010 private progress note.  

Additionally, an October 2010 private rheumatology consultation note showed that he complained of total body pain.  He reported that he served in Operation Desert Storm and that he has had generalized pain since 1992.  The pain was moderate to severe at times, and he had tried Celebrex and ibuprofen, but without any relief.  The doctor noted that his pain was located in his arms and legs, he had soreness to the touch at times, and he had fatigue associated with these pains.  

Similarly, in a letter from February 2011, a private rheumatologist stated that he suffered from chronic muscle pain, which was moderate to severe.  The private doctor noted that he had tried multiple different medicines, most of which had failed to control his pain very well.  The doctor noted that the Veteran felt that his symptoms of pain began after serving in Operation Desert Strom.  The doctor noted that there was no evidence of an inflammatory condition present, such as rheumatoid arthritis or lupus, and he opined that the Veteran's symptoms most closely resembled fibromyalgia.  

A private rheumatology note from the same date shows the Veteran's symptoms most closely resembled fibromyalgia.  Specifically, after a physical examination, which showed symptoms of chronic pain and associated fatigue, the private rheumatologist's impression was that he has had chronic myalgias since serving in Operation Desert Storm.  

Throughout the present appeal, the Veteran has consistently stated that his fibromyalgia, manifesting as unbearable pain in his joints and muscles, first onset shortly after his military service, and that these symptoms have continued since that time.  He made such contentions in a February 2012 statement in support of his claim.  Likewise, in a March 2012 statement, he contended that he had continued to hurt since service, that his pain is generalized, and that his muscles were tender to the touch.  He also noted that after sitting, it is hard to get up due to stiffness and pain, which varies from a three to four in the morning a ten in the afternoon.  He noted that it was harder and harder to get through a day of work due to such symptoms.  

Additionally, the Veteran's spouse asserted in a January 2012 statement that she personally witnessed the presence of muscle pain since 1997, or as long as she has known him.  Likewise, a March 2012 statement from a family member showed that the Veteran works very hard, often leaving home before sunrise and returning after the sun has set from work, but that he works through a lot of physical pain.  Additional March 2012 statements from his wife, coworker, and a friend documented their observations of generalized pain all over his body and soreness in his muscles.  

In July 2012, he was afforded a VA examination during which the examiner reviewed his claims folder and pertinent records, performed an in-person examination, and took down his history and self-reported symptoms.  During the interview, the Veteran stated that sometimes any touch to his body hurt.  But, the examiner reported that she pressed the stethoscope and palpated over the various supposed trigger points on his body during the examination.  She noted that at no time did he complain of tenderness, grimace, or show any objective finding of a trigger point.  Thus, the examiner concluded that there was no objective evidence of any fibromyalgia.  

The examiner did not diagnose him with fibromyalgia, and determined that it was less than likely that he currently or ever had findings, signs, or symptoms attributable to fibromyalgia.  She attributed his muscle symptoms to the fact that he has diabetes mellitus, type II, which was poorly controlled, a psychiatric disability, and the fact that he worked in a physically and mentally exhaustive occupation outside from approximately 5:30am until 6:00pm on a daily basis.  She concluded that there was no current diagnosis of fibromyalgia as there is a known psychiatric diagnosis, as well as a physically exhaustive occupation, and chronic medical illnesses that are the etiologies of the symptoms of muscle aches, fatigue, etc.  This same examiner concluded that the Veteran's claimed joint pain in his elbows, hips, and knee joints were not etiologically related to his military service, including service in Southwest Asia during the Gulf War, because these symptoms were due to a long history of work in construction after leaving military service.  

During the October 2015 Board hearing, the Veteran provided testimony contradicting some of this VA examiner's findings.  Specifically, he stated that the examiner did not assess his trigger points during the examination, and he indicated that his work was not very active as he often sits for very long periods of the day.  Thus, he contended, his bodily pain was not due to his occupation.  

In a January 2013 VA medical note, the Veteran again complained of generalized body pain, which was getting worse, and chest pain with palpation in the bones, which had been present since 1994 and was causing flare ups in body pain.  In an April 2013 VA treatment note, he was noted as having chronic achy pain in his legs, feet, arms, and back, which had onset in the early 1990s.  Very similar complaints were noted in a June 2013 VA pain initial evaluation note and a July 2013 VA pain medicine note.  Additionally, an October 2013 VA primary care note showed that he complained of leg pain, which had onset years prior.  

In light of the aforementioned evidence, and after affording the Veteran the benefit of the doubt, the Board finds that he currently has a fibromyalgia disability, which is etiologically related to his time in military service, including service in Southwest Asia.  While the Board acknowledges that the July 2012 VA examiner concluded that he did not have a current diagnosis of fibromyalgia, these findings are contradicted by records from private and VA medical professionals who came to a contrary conclusion regarding his present symptoms.  Furthermore, while this examiner attributed his bodily pain to his occupation, the Board notes the long history of myalgias and overall bodily pain since shortly after separation from service.  In particular, the evidence includes the 1993 Gulf War examination, many private treatment records, several VA treatment records, and multiple lay statements from the Veteran and others, which either attribute his fibromyalgia symptoms to his time in the military or report their observations of the Veteran's symptoms since the 1990s.  Thus, after resolving all doubt in the Veteran's favor, his current fibromyalgia disability is etiologically related to his time in military service, including service in Southwest Asia during the Gulf War.  

Accordingly, the Board concludes that the evidence is at least in equipoise in showing that service connection for fibromyalgia, manifesting as joint and muscle pain, is warranted.  Thus, his claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Chronic Fatigue Syndrome

The Veteran also asserts that his symptoms of chronic fatigue syndrome are caused by his service in the Persian Gulf War.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the Veteran's private and VA medical records do not reflect a previous or current diagnosis for chronic fatigue syndrome.  His claims file contains many private medical documents showing a long and extensive history of medical care for various disorders, and he has complained of chronic fatigue on many occasions.  However, the claims file does not contain medical evidence of a diagnosis of chronic fatigue syndrome.

Specifically, an August 2008 private progress note showed an assessment of fatigue, and an October 2009 and August 2010 private progress notes showed fatigue as a symptom upon examination.  Likewise, a June 2009 private progress note showed that the Veteran complained of fatigue, and fatigue was noted as a symptoms and assessed by this medical professional following an evaluation.  In an October 2009 letter, a private physician noted that he suffered from chronic fatigue.  An October 2010 private rheumatology consultation report associated his symptoms of fatigue with bodily pain.  

A January 2014 letter from a VA doctor stated that he complained of chronic fatigue.  

In a March 2012 statement in support of his claim, the Veteran contended that he has a problem of chronic fatigue, which was continually getting worse.  He stated that he falls asleep if he stopped doing anything.  

In July 2012, he was afforded a VA examination during which the examiner took down his history and self-reported symptoms, performed an in-person examination, and reviewed his claims file and pertinent records.  The Veteran reported that he feels tired all the time, and that on weekends he sleeps all the time.  He stated that sometimes he takes naps during the day in his truck.  He usually goes to bed around nine o'clock at night and wakes around five o'clock in the morning for approximately seven hours of sleep.  He relayed to the examiner that his fatigue usually affects him in the afternoon or that is the time period when it is the most severe.  

Initially, the examiner noted that a diagnosis of chronic fatigue syndrome for VA purposes, requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following: acute onset of the condition, low grade fever, non-exudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychological symptoms, and sleep disturbance.

The examiner noted that he did not take medication to control his symptoms, and she noted that other clinical conditions that may produce similar symptoms have been excluded by history, physical examination and/or laboratory tests to the extent possible.  However, the Veteran's fatigue symptoms did not reduce daily activity to less than 50 percent of pre-illness levels, nor did he have any fatigue findings, signs or symptoms noted above.  

After reviewing his medical records, taking his history, and performing a physical examination, the examiner opined that the fatigue exhibited by the Vetera is at least as likely as not due to a combination of his uncontrolled diabetes mellitus, type II, and his exhaustive occupation in an underground utilities company.  She explained that criteria for a diagnosis for chronic fatigue syndrome were not met, and the history of the fatigue experienced by him was easily explainable by his chronic diseases and his job.  She further explained that he stated that he sometimes was exhausted when he went home from work, and had to go to bed.  He seemed to discount the fact that his work days were on the average of twelve hours each day.  While working a twelve hour day, he stated that he did not sometimes eat breakfast but took his medications for diabetes and did not always have access to a toilet when he needed to go.  Accounting also of poor quality of sleep every night was an additional factor for his fatigue due to lifestyle and chronic disease, i.e. diabetes mellitus, type II.  She concluded that the Veteran does not have chronic fatigue syndrome due to environmental hazards due to the Gulf War, and that he has fatigue but it is a symptom of his overworking, poorly controlled diabetes, and his poor quality sleep due to mental/psychiatric conditions..

The Board acknowledges that the Veteran was noted to have symptoms of fatigue or chronic fatigue in numerous VA and private treatment records.  However, apart from the evidence noted above, the claims file does not contain any additional medical evidence showing a current diagnosis of chronic fatigue syndrome.  To the extent that the Veteran's written statements, including his testimony during the October 2015 Board hearing, can be considered a self-diagnosis of chronic fatigue syndrome, the evidence does not demonstrate that the Veteran has the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of chronic fatigue syndrome.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Thus, his statements cannot be used to establish a medical diagnosis of chronic fatigue syndrome for VA purposes.

In sum, the record does not include evidence of a current chronic fatigue syndrome diagnosis.  Accordingly, as the preponderance of the evidence is against service connection for chronic fatigue syndrome, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Of course, should the Veteran ever be diagnosed with chronic fatigue syndrome in the future, he is certainly free to file a claim to reopen service connection for that disorder.  

Increased Rating for a Lower Back Disability

The Veteran is also seeking an increased initial rating for his service-connected lower back disability in excess of 10 percent.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the date he was granted service connection for DJD (claimed as a lower back injury), i.e., September 30, 2011.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system, which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's lower back DJD disability is rated as 10 percent disabling under DC 5242 (degenerative arthritis of the spine).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board deems the General Formula to be the most appropriate diagnostic code for the Veteran's lower back disability primarily because it pertains specifically to the diagnosed disabilities in the Veteran's case (DJD and arthritis).  Moreover, the record does not include any evidence showing that he has any symptoms of IVDS; thus, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable here. As, the evidence of record does not suggest that another diagnostic code would be more appropriate for this disability, and the Veteran has not requested that another diagnostic code be used, the Board concludes that the Veteran is appropriately rated under the General Formula.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.  It provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

The Veteran filed a claim for service connection for a low back injury in September 2011.  In a February 2012 statement in support of his claim for service connection for a low back injury, he stated that he has numbness in his left leg, which stemmed from his back injury in service.   

Additionally, in a January 2012 statement, his wife stated that he has had back pain the last several years or since 1997.  Similarly, a March 2012 statement from a friend noted that he developed numerous problems with his legs, back, and shoulder following his service in Operation Desert Strom, which had gotten worse as the years went by.  

In July 2012, he underwent a VA examination for his thoracolumbar spine, during which the examiner reviewed his records, performed an in-person examination, and took down his symptoms and self-reported history.  The Veteran relayed that his back aches all the time and that he does not want to take any medicine for his back because he has had enough of medication for his medical symptoms.  He was diagnosed with mild degenerative arthritis of the lumbar spine (or DJD) at the L2-L3 spinal segments, and mild degeneration of the lumbosacral intervertebral discs (degenerative disc disease (DDD)) at the L4-L5 and L5-S1 segments.  Following an October 2012 clarifying opinion from this VA examiner, only the DJD of the L2-L3 spinal segments was service connected and is currently on appeal for an increased rating.  

Upon examination, he was noted as having flare-ups, which were exacerbated by riding in vehicles and getting in and out of vehicles.  However, he noted that he is still required to do strenuous work, which hurts his back.  Range of motion testing revealed flexion from zero to 90 degrees with objective evidence of painful motion at 60 degrees, extension from zero to 30 degrees with no objective evidence of painful motion, left and right lateral flexion of zero to 20 degrees with objective evidence of painful motion at 20 degrees, and left and right lateral rotation of zero to 30 degrees with no objective evidence of painful motion.  After three repetitions, his forward flexion ended at 90 degrees or greater, extension ended at 30 degrees or greater, left and right lateral flexion ended at 20 degrees, and left and right lateral rotation ended at 30 degrees or greater.  He did not have additional limitation in range of motion of the thoracolumbar spine after three repetitions, but he did have evidence of functional, including less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  

Furthermore, he did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, or evidence of guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing showed normal strength results for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension for both lower extremities.  There was no evidence of muscle atrophy and the reflex examination of the knees and ankles showed normal results.  Sensory examination of the lower extremities was normal as well, and his straight leg raising tests were negative.  Moreover, he did not have radicular pain or any other signs or symptoms due to radiculopathy, and the examiner noted that he did not have any other neurological abnormalities or findings related to his thoracolumbar spine disability, such as bowel or bladder problems.  The examiner also noted that he did not have IVDS of the thoracolumbar spine and that he did not require the use of an assistive device as a normal mode of locomotion.  Although the examiner left blank the area on the VA examination report which addressed the functional impact of the lower back disability on his ability to work, the examiner noted that he is employed as a superintendent by a construction company that does underground utilities.  

A July 2013 VA nursing outpatient note showed "lumbar radiculopathy" as a listed medical problem; however, after an electromyogram was performed, the impression was that there was no electrodiagnostic evidence of acute radiculopathy in the left lower extremity or the left lumbar paraspinal muscles.  

During the October 2015 Board hearing, the Veteran testified that the July 2012 VA examiner encouraged him to go beyond his painful range of motion to the furthest possible point of motion, even though he would not perform these ranges in his normal working or living environments.  Moreover, he testified that he takes Lortab and ibuprofen to manage his back pain.  He also stated that although his back problems affect his work, he cannot miss workdays because he would lose his job.  

After a full review of the evidence and incorporating the benefit of the doubt doctrine, the Board finds that the Veteran's lower back disability has warranted a 20 percent rating, but no higher, for the entire time period on appeal, i.e., since September 30, 2011 under DC 5242.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7. 

Specifically, his lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain, and limitation of motion, which were all shown during the July 2012 VA examination.  The Board acknowledges the lay contentions of record, including Veteran's testimony during the October 2015 Board hearing and statements by his wife and acquaintance.  However, it notes that the July 2012 VA examination report is the most probative evidence for rating the Veteran's back disability because it includes range of motion testing results.  Moreover, the Board finds the July 2012 VA examiner's findings and opinions to be probative evidence because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history.  While the Board acknowledges that the VA examiner asked the Veteran to move to see the fullest extent of his range of motion, the July 2012 VA examination report includes the total flexion, extension, and rotation findings as well as the degrees at which the Veteran felt pain.  In fact, it is the degree at which the Veteran felt pain, i.e., at 60 degrees of forward flexion of the thoracolumbar spine, that the Board considers in granting the increased rating to 20 percent disabling for the entire appeal period.  

However, the evidence does not show that his lower spine disability was limited to forward flexion of 30 degrees or less.  Moreover, there is no indication in the record that his thoracolumbar spine exhibited favorable or unfavorable ankylosis, that his entire spine showed unfavorable ankylosis, that he had evidence of neurological abnormalities, or IVDS at any point during the present appeal.  Therefore, the Board finds that the Veterans lumbar spine disability has been 20 percent disabling, but not higher, under DC 5242 for the entire period on appeal.  See 38 C.F.R. § 4.71a. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. At 202.  However, even though there is evidence of reduced forward flexion, and even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  Instead, the July 2012 VA examination showed that his range of motion was not further limited upon repetitive testing.  Thus, the Board determines that a rating in excess of 20 percent is not warranted at any time on appeal for this disability.  

Therefore, after applying the benefit of the doubt doctrine, the Veteran's increased rating claims for a lumbar spine disability must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disability above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his lower back disability on the basis of limitation of motion, pain, loss of function, gait, muscle spasm, and the presence of neurological abnormalities; thus, the demonstrated manifestations - namely pain and range of motion limitation - are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150.  

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his DJD of the lumbar spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board acknowledges that the Veteran's lower back disability has an impact on his ability to work, as shown on the July 2012 VA examination report and during the October 2015 Board hearing.  However, the record as a whole shows that the Veteran has been employed during the entire time on appeal.  Specifically, during the October 2015 Board hearing and in prior statements by the Veteran, he has stated that he was employed in the construction industry or utility industry.  Furthermore, neither he, nor the overall record, has indicated that he is prevented from security or maintaining gainful employment due to his service-connected disabilities.  Thus, Rice is inapplicable in the present case.  

Moreover, the Board acknowledges that the Veteran is also service-connected for post-traumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss, in addition to a gastrointestinal disability and fibromyalgia, which were granted service connection above.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in January 2012, March 2012, May 2012, and October 2012, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in July 2012, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  During the October 2015 Board hearing, the Veteran contended that the July 2012 VA examiner was biased and discriminatory against him.  See 38 C.F.R. § 4.23( 2015).  However, the Board determines that the examiner obtained an accurate history, listened to the Veteran's assertions, and conducted an objective and lengthy examination of the Veteran's physical symptoms.  The Board finds that this examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for a gastrointestinal disability, manifesting as chronic diarrhea, is granted.

Entitlement to service connection for fibromyalgia, manifesting as joint and muscle pain, is granted. 

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to an evaluation of 20 percent, but not higher, for DJD of the lumbar spine is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


